            Case 2:95-cr-00324-JAD Document 71 Filed 07/27/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:95-cr-00324-JAD
 4
                    Plaintiff,                           ORDER
 5
            v.
 6                                                            ECF No. 70
     BARRY ADDISON GRAY,
 7
                    Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that
11   upon consideration of Defendant’s Request to Extend Deadline for filing his Reply to
12   Government’s Response to Motion for Compassionate Release, that the Defendant’s deadline
13   to file his Reply is extended to August 16, 2021.
14
            DATED this 27th day of July 2021.
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
